 

| FILED IN OPEN O ie
ys DATE
. eee
HARRISONBURG DIVISION, W.D. of VA

IN THE UNITED STATES DISTRICT COURT :

FOR THE WESTERN DISTRICT OF VIRGINIA
HARRISONBURG DIVISION

UNITED STATES OF AMERICA

V. Criminal Action No. 5:19CR17

Frank Jesse Amnott

In the presence of Aaron L. Cook and Andrew C. Graves, my counsel, who has
fully explained the charges contained in the information against me, and having
received a copy of the information from the United States Attorney before being called
upon to plead, | hereby plead guilty to said information and counts 1, 2, & 3 thereof. |
have been advised of the maximum punishment which may be imposed by the court for
this offense. My plea of guilty is made knowingly and voluntarily and without threat of

any kind or without promises other than those disclosed here in open court.

Tah dcmnell

Signature of Defendant:

Ile

Date

 

Witness

|
Case 5:19-cr-00017-EKD-JCH Document 31 Filed 12/11/19 Page 1 of 1 Pageid#: 72

|

|
